Citation Nr: 0813419	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection of post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO).   

Procedural History

The veteran served on active duty from November 1974 until 
October 1976.  

In January 1995, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  A May 1995 
rating decision denied the veteran's claim.  Thereafter, the 
veteran identified medical records and detailed information 
that potentially could substantiate her service connection 
claim.  The RO issued a June 1997 decision reopening the 
claim but ultimately denying the claim on its merits.  The 
veteran filed a notice of disagreement with the 1997 rating 
decision, and she was provided a statement of the case (SOC) 
in August 1997. No further correspondence was received from 
the veteran within the one-year time period for appealing the 
1997 rating decision, so it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R.  20.302(b).    

The veteran submitted a request to reopened the previously 
denied claim of entitlement to service connection of PTSD in 
December 2000.  In the October 2002 rating decision which 
forms the basis for this appeal, the RO reopened the case and 
denied the claim on the merits.    

This matter was previously before the Board in February 2006.  
At that time, the Board determined that new and material 
evidence had been submitted to reopen the previously denied 
claim.  The Board further found that additional development 
was required before the Board could proceed to a decision on 
the merits.  The case was therefore remanded to RO via the VA 
Appeals Management Center (AMC) for additional development.  
That development has been completed to the extent 
practicable.  In a November 2007 Supplemental Statement of 
the Case (SSOC), the AMC denied the veteran's claim.  The 
case has been retuned to the Board for further appellate 
review.  

Clarification of the issue on appeal

In an October 2005 rating decision, the RO granted 
entitlement to service connection of bipolar disorder.  The 
issue on appeal is limited to service connection of PTSD.  


FINDINGS OF FACT

1.  A diagnosis of PTSD has been established.  

2.  The veteran's claimed personal assault stressors have not 
been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.304 (f)(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of 
PTSD.  In essence, she contends that she suffers from PTSD as 
a result of personal assaults during service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In February 2006, the Board remanded this claim in order to 
obtain the veteran's Social Security Administration (SSA) 
disability records, to obtain VA psychiatric treatment 
records for the period between 1989 and 1994, to provide the 
veteran an additional opportunity to describe the complained-
of stressor, and to contact applicable law enforcement 
agencies to obtain any documents concerning the veteran's 
claimed 1975 assault.  

The record indicates that the requested SSA and VA treatment 
records have been obtained.  The veteran provided an 
additional written description of her complained-of stressor.  
Law enforcement agencies were contacted, and the AMC was 
advised that all records from 1975 are no longer available.  

In the event that the veteran's claimed stressor was 
verified, additional development was directed in the Board's 
remand.  However, as will be set out in detail below, the 
claimed stressor has not been verified.  Therefore, the 
additional remand instructions did not apply.  

In short, the Board's remand instructions have been completed 
by the agency of original jurisdiction to the extent 
warranted by the circumstances of this case.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 12, 2002, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in service."    

The RO informed the veteran of VA's duty to assist her in the 
development of her claim in the above-referenced March 2002 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist her with obtaining "medical records, 
employment records, or records from other Federal agencies."  
With respect to private treatment records, the letter 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  Additionally, a 
March 2006 VCAA letter notified the veteran that VA would 
make reasonable efforts to gather records not held by a 
Federal agency, such as employment records, private doctor or 
hospital records and records from State or local governments. 

The Board notes that in the March 2002 letter, the RO 
specifically informed the veteran to "Tell us about any 
additional information or evidence that you want us to try to 
get for you" and directed the veteran to send any such 
evidence in her possession directly to VA.  These statements 
comply with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that they informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, she has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those two crucial elements.  

The veteran received specific notice concerning elements (4) 
and (5), degree of disability and effective date, in a March 
2006 letter from VA.  Moreover, elements (4) and (5) are 
rendered moot via the RO's denial of service connection.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of her and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service records,  her VA treatment medical records, 
private treatment records, and Social Security Administration 
(SSA)  records.. The veteran has submitted a lay statement 
from her mother.  The veteran was psychiatrically examined in 
June 2004 and August 2005.  

The veteran has alleged that she suffers from PTSD as a 
result of an in-service assault.  The Board has considered 
the provisions of Patton v. West, 12 Vet. App. 272 (1999).  
In that decision, the Court held that special consideration 
must be given to claims for PTSD based on assault.  In 
particular, the Court held that the provisions in VA Manual 
M21-1, Part III, 5.14(c) which address PTSD claims based on 
personal assault are substantive rules that are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Pursuant to its obligations under the VCAA and Patton, the RO 
attempted to obtain law enforcement reports in an attempt to 
verify the veteran's claim.  As was described above in the 
Board's Stegall discussion, the response received by VA was 
that any records from 1975 have been destroyed.  

Additionally, the veteran has been given numerous 
opportunities in the eight years she has been pursuing this 
claim to provide a clear description of the complained-of 
stressor.  She has been unable to provide a name for the 
alleged attacker or any kind of objective verification for 
the purported 1975 assault.  In the absence of any specific 
information provided by the veteran, it is clear that any 
attempt on the part of VA to verify the personal assault 
described by the veteran would be an exercise in futility.  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to 
assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].
  
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

A specific VA regulation applies to PTSD claims. In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD. 6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

As noted above, in Patton v. West, 12 Vet. App. 272 (1999), 
the Court held that special consideration must be given to 
claims for PTSD based on sexual assault.  In particular, the 
Court held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The veteran is seeking entitlement to service connection of 
PTSD.  Essentially, she contends that she suffers from PTSD 
as a result of an incident in 1975 where she was "groped" 
by an unnamed fellow service member.   See December 2006 
correspondence from the veteran.  

The Board observes in passing that the veteran has also made 
statements to the effect that she was "taken advantage of" 
by fellow service members in consensual relationships.  See a 
December 2000 communication from the veteran.  However, even 
setting aside the lack of specificity, the veteran has not 
contended that those relationships involved personal or 
sexual assault.  Accordingly, the only contention offered by 
the veteran which appears to meet the criteria of a personal 
assault would be the claimed spring 1975 incident where a man 
broke into her apartment and attempted to touch her.  

As noted above, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that a claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between the current PTSD 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2007); Moreau, supra.   

With respect to element (1), current medical diagnosis of 
PTSD, there are a number of current diagnoses of PTSD of 
record.  Accordingly, element (1) of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, has been met.

With respect to element (2), an in-service stressor, as 
discussed above either combat status must be established or a 
non-combat stressor must be corroborated.  
The veteran has not claimed combat status, and the evidence 
of record does not support a finding of such.  Accordingly, 
with no evidence of combat status, the veteran's claimed 
stressor must be corroborated.

The veteran's service medical records do not document any 
incident of personal assault.  Indeed, as the Board 
understands the veteran's contention, no physical injury 
resulted from the alleged "groping" incident, and she did 
not report it to medical personnel.

As directed by the Court in Patton, the Board has considered 
other sources of information which may document a change in 
the veteran's personality after the claimed incident.  The 
contemporaneous records provide no basis for finding a change 
in the veteran's behavior or work performance after the 
claimed event.  
Her DD Form 214 reflects a promotion effective in November 
1975, that is to say after the claimed incident.  
Additionally, her service records show that her end of 
service was due to medical problems, specifically the onset 
of diabetes, and was unrelated to any performance issue.  

The Board has considered the May 2002 statement of the 
veteran's mother to the effect that her daughter's 
personality changed after service.  However, the veteran's 
mother acknowledged that she is unaware of the details of any 
incident which would explain the personality change.  
Additionally, the evidence of record clearly documents that 
the veteran was experiencing various personal issues at that 
time, specifically the onset of diabetes which necessitated 
her medical discharge from the United States Navy, the birth 
of her first child and the end of her first marriage.  
Accordingly, the lay statement of the veteran's mother does 
not tend to show that the veteran suffered from a personal 
assault during service.   

As noted above, the Board contacted several law enforcement 
agencies looking for records of the veteran's claimed 1975 
assault.  Those records, if they ever did exist, are no 
longer available and thus cannot serve to corroborate the 
veteran's statements, which in any event are so vague as not 
to be readily amenable to verification.  In this connection, 
the veteran did not allude to any personal assault for 
decades after service, long after any reasonable time period 
for the retention of records.

In essence, the veteran's claim boils down to her statement 
that she was "groped", and that such was a watershed event 
in her life, leading to PTSD.   However, the
veteran did not mention the alleged personal assault for 
decades after service.
The Board notes that the veteran's claims of personal assault 
in the military were not of record in at the time of her 
initial claim for VA benefits in October 1976, in  which she 
sought service connection for a muscle spasm and diabetes 
only.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

Additionally, and significantly, the personal assault story 
was not included in her initial claim of entitlement to PTSD 
made in January 1995.  At that time, the veteran asserted 
that she had been shot at while serving in Guam and that she 
had nightmares due to that experience.  [This story, too, is 
not verifiable, and it appears that the veteran has abandoned 
it in favor of the more recent personal assault story.]  Her 
report of the purported groping incident did not appear until 
after her original PTSD claim, based on the purported 
shooting incident, had been denied.  

In summary, the veteran's relatively recent vague statements 
concerning the alleged in-service personal assault are not 
verified, despite efforts of both the Board and the agency of 
original jurisdiction to do so.  The veteran's uncorroborated 
statements cannot serve as a basis for service connection for 
PTSD.  The veteran's inconsistent stressor statements, 
moreover, lack credibility and probative value.  

In the absence of an in-service stressor, it follows that 
element (3) of 38 C.F.R. § 3.303 (f), medical nexus, is 
necessarily lacking also.  Indeed, while the June 2004 and 
January 2005 psychiatric examinations included PTSD 
diagnoses, both examiners noted that there was no verified 
stressor such that a nexus opinion could be offered.   

To the extent that the veteran herself contends that a 
medical relationship exists between her military service and 
her PTSD, her opinion is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by her are not competent 
medical evidence and do not serve to establish a medical 
nexus.
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD, as elements (2) and (3) of 38 C.F.R. § 3.304(f) have 
not been met.  The benefit sought on appeal is accordingly 
denied.





	(CONTINUED ON NEXT PAGE)





ORDER


Entitlement to service connection of PTSD is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


